                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   EMILY FISHMAN and SUSAN FARIA,
                                                                         11   individually and on behalf of others similarly
United States District Court




                                                                              situated,                                                     No. C 17-05351 WHA
                               For the Northern District of California




                                                                         12                  Plaintiffs,
                                                                         13     v.                                                          ORDER RE MOTION
                                                                         14                                                                 FOR FINAL APPROVAL
                                                                              TIGER NATURAL GAS INC., an Oklahoma                           OF CLASS SETTLEMENT
                                                                         15   corporation; COMMUNITY GAS CENTER                             AND MOTION FOR AWARD
                                                                              INC., a Colorado corporation; JOHN DYET,                      OF ATTORNEY’S FEES
                                                                         16   an individual; and DOES 3-100

                                                                         17                  Defendants.
                                                                                                                               /
                                                                         18
                                                                         19                                          INTRODUCTION

                                                                         20          In this class action for violations of California’s Recording Law, plaintiffs move for final

                                                                         21   approval of a proposed class settlement and for attorney’s fees and expenses. Defendants do not

                                                                         22   oppose. For the reasons below, the motion for final approval of the class settlement is

                                                                         23   GRANTED. The motion for attorney’s fees and costs is GRANTED IN PART.

                                                                         24                                            STATEMENT

                                                                         25          Prior orders set forth the detailed background of this case (see, e.g., Dkt. Nos. 249–50).

                                                                         26   In short, defendant John Dyet owned several telemarketing companies, including defendant

                                                                         27   Community Gas Center, Inc. Beginning in 2014, CGC called PG&E customers to promote

                                                                         28   defendant Tiger Natural Gas, Inc.’s capped-rate program, pursuant to which program Tiger’s
                                                                              supply rate for natural gas would be capped at $0.69 per therm. This case stems from alleged
                                                                          1   misrepresentations made during these phone solicitations to PG&E’s customers. Plaintiffs
                                                                          2   further alleged that defendants recorded these sales calls without customers’ consent.
                                                                          3          Plaintiff Emily Fishman filed her initial complaint in August 2017. Plaintiffs’ most
                                                                          4   recent iteration of the complaint contained thirteen claims for relief, including for violations of
                                                                          5   California’s Recording Law, California’s Unfair Competition Law, and California’s Consumers
                                                                          6   Legal Remedies Act. A November 2018 order certified the following class only with respect to
                                                                          7   plaintiffs’ Recording Law claim, denying without prejudice certification as to the Section 17200
                                                                          8   and CLRA claims (Dkt. Nos. 1, 101, 250):
                                                                          9                   Tiger/PG&E Customer Class: All California consumers and businesses that
                                                                                              were customers of PG&E at the time they enrolled in Tiger’s capped-rate price
                                                                         10                   protection program after receiving a telemarketing call advertising the program
                                                                                              between August 18, 2013, and the present.
                                                                         11
United States District Court




                                                                                     With respect to the Section 17200 and CLRA claims, the class certification order
                               For the Northern District of California




                                                                         12
                                                                              explained that although plaintiffs argued they could show the existence of damages on an
                                                                         13
                                                                              aggregate, classwide basis using PG&E’s data, they had failed to show that such information
                                                                         14
                                                                              existed or was available and, as a result, plaintiffs had failed to meet their burden of showing that
                                                                         15
                                                                              FRCP 23(b)(3)’s requirements had been met. The order further provided that if plaintiffs
                                                                         16
                                                                              obtained the necessary proof from PG&E, the Court would consider a supplemental motion for
                                                                         17
                                                                              class certification (Dkt. No. 250).
                                                                         18
                                                                                     A February order granted plaintiffs’ motion for preliminary approval of a proposed class
                                                                         19
                                                                              settlement. The same order approved, as to form and content, a notice concerning the class
                                                                         20
                                                                              settlement agreement and final approval hearing (Dkt. No. 379). The settlement administrator
                                                                         21
                                                                              mailed notice of the proposed class settlement and fee request to 26,857 class members and
                                                                         22
                                                                              posted all relevant documents on a website. 94 percent of the class received notice by mail. Of
                                                                         23
                                                                              the 2,477 notice packets initially returned as undeliverable without forwarding addresses, the
                                                                         24
                                                                              claims administrator was able to locate updated addresses for 795 class members. An additional
                                                                         25
                                                                              1,186 class members received either email notice or an outreach phone call to inform them of the
                                                                         26
                                                                              settlement. Fifteen members requested to opt out and no class members have objected to the
                                                                         27
                                                                              settlement (Morrison Decl. ¶¶ 3–16).
                                                                         28


                                                                                                                                2
                                                                          1          Plaintiffs now move for final approval of the proposed class settlement of $3.7 million
                                                                          2   and for an award of $925,000 in attorney’s fees (comprising 25 percent of the gross settlement
                                                                          3   fund), $217,127.91 in unreimbursed expenses, and an incentive award of $1,500 for each of the
                                                                          4   two named plaintiffs. Defendants do not oppose. This order follows full briefing and oral
                                                                          5   argument (Dkt. Nos. 399, 402–04).
                                                                          6                                               ANALYSIS
                                                                          7          Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a
                                                                          8   certified class . . . may be settled . . . only with the court’s approval.” When a proposed
                                                                          9   settlement agreement is presented, the district court must perform two tasks: (1) direct notice in
                                                                         10   a reasonable manner to all class members who would be bound by the proposal, and (2) approve
                                                                         11   the settlement only after a hearing and on finding that the terms of the agreement are fair,
United States District Court
                               For the Northern District of California




                                                                         12   reasonable, and adequate. FRCP 23(e)(1)–(2).
                                                                         13          1.      FINAL APPROVAL OF PROPOSED CLASS SETTLEMENT.
                                                                         14                  A.      Adequacy of Notice.
                                                                         15          The notice must be “reasonably calculated, under all the circumstances, to apprise
                                                                         16   interested parties of the pendency of the action and afford them an opportunity to present their
                                                                         17   objections.” Mullane v. Central Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (citations
                                                                         18   omitted). It must also describe “the terms of the settlement in sufficient detail to alert those with
                                                                         19   adverse viewpoints to investigate and to come forward and be heard.” Mendoza v. Tucson Sch.
                                                                         20   Dist. No. 1, 623 F.2d 1338, 1352 (9th Cir. 1980). The undersigned judge previously approved
                                                                         21   the form, content, and planned distribution of the class notice (Dkt. No. 379). As described
                                                                         22   above, the claims administrator has fulfilled the notice plan. This order accordingly finds that
                                                                         23   notice to class members was adequate.
                                                                         24          In addition to the notice already sent by the claims administrator, class counsel propose
                                                                         25   to include a further notice with class members’ settlement checks (which will not impose any
                                                                         26   additional cost). According to class counsel, California Deputy Attorney General Sheldon Jaffe
                                                                         27   contacted them regarding the settlement and expressed that class members should be informed
                                                                         28   that they can cancel Tiger’s program without any penalties or fees. To address this concern,


                                                                                                                                3
                                                                          1   class counsel now proposes including the following language with class members’ settlement
                                                                          2   checks:
                                                                          3                  PLEASE NOTE: You may still be a customer of Tiger Natural Gas Inc.’s
                                                                                             (“Tiger”) cap-rate/price-protection program even though your monthly gas bill
                                                                          4                  comes from PG&E. If you are, you can cancel your Tiger service at any time
                                                                                             with no cancellation fees, and use PG&E (or another gas company) to supply your
                                                                          5                  natural gas. To see if you are a Tiger customer, look at your monthly PG&E bill.
                                                                                             If you see a page that says “Details of TIGER NATURAL GAS INC. Gas
                                                                          6                  Procurement Charges” at the top left, which usually comes after the electricity
                                                                                             pages, that means that Tiger is supplying the gas that PG&E is delivering. To
                                                                          7                  cancel Tiger’s cap-rate/price protection program with no penalties, call Tiger at
                                                                                             888-875-6122, and then PG&E will automatically become your gas supplier. For
                                                                          8                  other questions or concerns about your gas service, please call PG&E at 877-660-
                                                                                             6789 (residential customers) or 800-468-4743 (business customers).
                                                                          9
                                                                              This order agrees that including the above-cited language would be beneficial for class members
                                                                         10
                                                                              and accordingly GRANTS plaintiffs’ request to include it with class members’ settlement checks.
                                                                         11
United States District Court




                                                                                             B.      Scope of Release
                               For the Northern District of California




                                                                         12
                                                                                     This settlement releases only the Recording Law, Section 17200, and CLRA claims
                                                                         13
                                                                              asserted in the action. The ten other claims alleged in the operative complaint will be dismissed
                                                                         14
                                                                              with prejudice. Furthermore, the class is defined as the same as that in the class certification
                                                                         15
                                                                              order, so a subclass of only consumers would be used for the CLRA claim. This scope of release
                                                                         16
                                                                              is thus appropriately tailored an approved.
                                                                         17
                                                                                             C.      Fairness, Reasonableness, and Adequacy of Proposed Settlement.
                                                                         18
                                                                                     A district court may approve a proposed class settlement only upon finding that it is fair,
                                                                         19
                                                                              reasonable, and adequate, taking into account (1) the strength of the plaintiffs’ case; (2) the risk,
                                                                         20
                                                                              expense, complexity, and likely duration of further litigation; (3) the risk of maintaining class
                                                                         21
                                                                              action status throughout the trial; (4) the amount offered in settlement; (5) the extent of
                                                                         22
                                                                              discovery completed and the stage of the proceedings; (6) the experience and view of counsel;
                                                                         23
                                                                              (7) the presence of a governmental participant; and (8) the reaction of the class members to the
                                                                         24
                                                                              proposed settlement. FRCP 23(e); In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 944
                                                                         25
                                                                              (9th Cir. 2015). For the following reasons and for the reasons stated in the February 2019 order
                                                                         26
                                                                              (Dkt. No. 379), this order finds that the proposed class settlement is fair, reasonable, and
                                                                         27
                                                                              adequate under FRCP 23(e).
                                                                         28


                                                                                                                                4
                                                                          1          First, the settlement terms are fair, reasonable, and adequate. Although the gross
                                                                          2   settlement fund of $3.7 million amounts to only 2.78 percent of the statutory damages that
                                                                          3   plaintiffs contend are owed to the class, there exists a serious risk that defendants would go
                                                                          4   bankrupt and the class would be left with much less (if anything) even if plaintiffs did succeed at
                                                                          5   trial. With respect to plaintiffs’ Section 17200 and CLRA claims, the proposed settlement
                                                                          6   provides for injunctive relief prohibiting Tiger from engaging in the misleading business
                                                                          7   practices alleged in this case. Furthermore, the class representatives and class counsel have
                                                                          8   adequately represented the class. The parties reached the proposed settlement after nearly two
                                                                          9   years of contentious litigation and a settlement conference with Magistrate Judge Laporte, the
                                                                         10   scope of the class definition and release in the settlement agreement is appropriately tailored, and
                                                                         11   no class member has objected to the settlement.
United States District Court
                               For the Northern District of California




                                                                         12          Second, the plan of allocation of the settlement proceeds is fair and reasonable. The net
                                                                         13   settlement after the deduction of expenses, attorney’s fees, and any incentive award will be
                                                                         14   distributed evenly amongst the nearly 27,000 class members. In the event that any class member
                                                                         15   does not cash their settlement check, leftover funds will go to cy pres recipient The Utility
                                                                         16   Reform Network. The proposed settlement agreement does not require class members to
                                                                         17   participate in a claims process in order to claim their share of the settlement fund.
                                                                         18          In short, having considered the applicable factors, this order finds the proposed class
                                                                         19   settlement is fair, reasonable, and adequate so as to warrant final approval. Accordingly, final
                                                                         20   approval of the proposed class settlement and plan of allocation is GRANTED.
                                                                         21          2.      MOTION FOR ATTORNEY’S FEES, EXPENSES, AND INCENTIVE AWARD.
                                                                         22                  A.      Expenses.
                                                                         23          Class counsel seek to recover from the settlement fund $217,128 in litigation expenses.
                                                                         24   The largest component of these expenses is “class notice and administration” ($87,494.58). The
                                                                         25   second largest component are “experts/consultants/special master” ($86,079.11). Counsel also
                                                                         26   seek reimbursement for depositions ($22,081.31), research ($3,833.52), and “process servers,
                                                                         27   postage, messengers” ($2,439.82). These expenses were a reasonable and necessary part of the
                                                                         28


                                                                                                                                5
                                                                          1   litigation, and are of a type customarily billed to a fee-paying client. No class member objected
                                                                          2   to recovery of these costs. The motion for reimbursement of these costs is GRANTED.
                                                                          3                  B.      Incentive Award.
                                                                          4          Plaintiffs each request a $1,500 service award. A class representative should not get a
                                                                          5   bonus. If the settlement is not good enough for the representative, it should not be good enough
                                                                          6   for the class. Only where the class representative has actually incurred genuine out-of-pocket
                                                                          7   costs should those costs be considered. In this case, the record is silent as to what costs plaintiffs
                                                                          8   incurred. The request for a service award is accordingly DENIED.
                                                                          9                  C.      Attorney’s Fees.
                                                                         10          A district court must ensure that attorney’s fees are “fair, adequate, and reasonable,” even
                                                                         11   if the parties have entered into a settlement agreement that provides for those fees. Staton v.
United States District Court
                               For the Northern District of California




                                                                         12   Boeing Co., 327 F.3d 938, 963–64 (9th Cir. 2003). “In ‘common-fund’ cases where the
                                                                         13   settlement or award creates a large fund for distribution to the class, the district court has
                                                                         14   discretion to use either a percentage or lodestar method.” Our court of appeals has recognized
                                                                         15   25 percent of the common fund as a benchmark award for attorney’s fees. Hanlon v. Chrysler
                                                                         16   Corp., 150 F.3d 1011, 1029 (9th Cir. 1998).
                                                                         17          As stated, class counsel seek $925,000 — or 25 percent of the gross settlement fund and
                                                                         18   less than half of counsel’s claimed lodestar of $1,977,522. Counsel conducted substantial
                                                                         19   motion practice and extensive discovery. Moreover, counsel also worked on a contingent-fee
                                                                         20   basis despite the risks of litigation, which were substantial in this case — and for approximately
                                                                         21   two years. All of these factors strongly weigh in favor of an attorney’s fees payment in line with
                                                                         22   our court of appeals’ benchmark of 25 percent.
                                                                         23          Still, in light of the $217,128 in expenses claimed in this case, the $3.7 million recovery
                                                                         24   is reduced to a net settlement fund of $3,482,872. As such, the $925,000 requested fee,
                                                                         25   representing 27% of that amount, is too high an award. Such a fee would come out of the pocket
                                                                         26   of class members. A resulting award of $870,718 representing 25% of the net settlement fund is
                                                                         27   fair, adequate, and reasonable. The request for attorney’s fees of $925,000 is accordingly
                                                                         28   DENIED. The undersigned instead awards class counsel attorney’s fees of $870,718.


                                                                                                                                6
                                                                          1                                             CONCLUSION
                                                                          2          Accordingly, it is hereby ordered as follows:
                                                                          3          1.      The notice of settlement, as well as the manner in which it was sent to class
                                                                          4   members, fairly and adequately described the proposed class settlement, the manner in which
                                                                          5   class members could object to or participate in the settlement, and the manner in which class
                                                                          6   members could opt out of the class; was the best notice practicable under the circumstances; was
                                                                          7   valid, due, and sufficient notice to class members; and complied fully with the Federal Rules of
                                                                          8   Civil Procedure, due process, and all other applicable laws. A full and fair opportunity has been
                                                                          9   afforded to class members to participate in the proceedings convened to determine whether the
                                                                         10   proposed class settlement should be given final approval. Accordingly, the undersigned hereby
                                                                         11   determines that all class members who did not exclude themselves from the settlement by filing a
United States District Court
                               For the Northern District of California




                                                                         12   timely request for exclusion are bound by this settlement order.
                                                                         13          2.      The undersigned also finds that the proposed class settlement is fair, reasonable,
                                                                         14   and adequate as to the class, plaintiffs, and defendants; that it is the product of good faith,
                                                                         15   arms-length negotiations between the parties; and that the settlement is consistent with public
                                                                         16   policy and fully complies with all applicable provisions of law. The settlement is therefore
                                                                         17   APPROVED.

                                                                         18          3.      Having considered class counsel’s motion for attorney’s fees, reimbursement of
                                                                         19   expenses, and an incentive award, the undersigned hereby awards class counsel attorney’s fees
                                                                         20   of $870,718. Half of this amount shall be paid after the “effective date” as defined in the
                                                                         21   settlement agreement. The other half shall be paid when class counsel certify that all funds have
                                                                         22   been properly distributed and the file can be completely closed.
                                                                         23          4.      Class counsel shall also receive $217,128 as reimbursement for their litigation
                                                                         24   expenses, to be paid from the settlement fund.
                                                                         25          IT IS SO ORDERED
                                                                         26
                                                                         27   Dated: June 20, 2019.
                                                                                                                                         WILLIAM ALSUP
                                                                         28                                                              UNITED STATES DISTRICT JUDGE

                                                                                                              7
